EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a interview with Feng Ma, Registration No. 58192, on 4/29/2022.

The claims have been amended as the following:
1. (Currently amended) An operation method of playing a video, applied to a terminal having a foldable display screen, the method comprising:
displaying a video playback interface for a target video;
determining a video playback area, and an auxiliary display area other than the video playback area, in an unfolded display area of the foldable display screen, according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state; 
displaying an auxiliary control related to playing the target video in the auxiliary display area,


wherein the displaying a video playback interface for a target video comprises:
displaying the video playback interface for the target video on a main display screen of the foldable display screen when the foldable display screen is in a folded state;
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state comprises:
determining the video playback area and the auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to the video aspect ratio of the target video in response to the foldable display screen being switched from the folded state to the unfolded state;
wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for a bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video comprises:
obtaining a display resolution of the unfolded display area of the foldable display screen, wherein the display resolution comprises a first resolution of a long side and a second resolution of a short side, wherein the first resolution is a width of the foldable display screen and the second resolution is a height of the foldable display screen;
calculating a number of pixels occupied by the video playback area on the short side according to the video aspect ratio of the target video and the first resolution, wherein the number of pixels is smaller than the second resolution; and
splitting the short side into a first short side and a second short side according to the number of pixels, and determining a display area formed by the long side and the first short side as the video playback area, and determining a display area formed by the long side and the second short side as the auxiliary display area.

	2. (Cancelled)

	3. (Cancelled)

	4. (Cancelled)

5. (Original) The method according to claim 1, wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying a playback progress bar of the target video in the auxiliary display area, wherein at least one recommended play node is displayed on the playback progress bar; and
displaying a video screen preview corresponding to the play node at a peripheral side of the playback progress bar.

6. (Cancelled)  

7. (Currently amended) An operating device for playing a video, the operating device being a terminal with a foldable display screen, the device comprising:
a processor;
a memory for storing executable instructions of the processor;
wherein the processor is configured to:
display a video playback interface for a target video; 
determine a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state[[,]];
;

wherein the displaying a video playback interface for a target video comprises:
displaying the video playback interface for the target video on a main display screen of the foldable display screen when the foldable display screen is in a folded state;
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state comprises:
determining the video playback area and the auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to the video aspect ratio of the target video in response to the foldable display screen being switched from the folded state to the unfolded state;
wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for a bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video comprises:
obtaining a display resolution of the unfolded display area of the foldable display screen, wherein the display resolution comprises a first resolution of a long side and a second resolution of a short side, wherein the first resolution is a width of the foldable display screen and the second resolution is a height of the foldable display screen;
calculating a number of pixels occupied by the video playback area on the short side according to the video aspect ratio of the target video and the first resolution, wherein the number of pixels is smaller than the second resolution; and
splitting the short side into a first short side and a second short side according to the number of pixels, and determining a display area formed by the long side and the first short side as the video playback area, and determining a display area formed by the long side and the second short side as the auxiliary display area.

8. (Cancelled)

9. (Cancelled)

10. (Cancelled)

11. (Original) The device according to claim 7, wherein:
the processor is further configured to display a playback progress bar of the target video in the auxiliary display area, and at least one recommended play node is displayed on the playback progress bar; and
the processor is further configured to display a video screen preview corresponding to the play node at a peripheral side of the playback progress bar.

12. (Cancelled)

13. (Currently amended) A terminal, wherein the terminal comprises:
a processor;
a memory for storing executable instructions of the processor;
wherein the processor is configured to:
display a video playback interface for a target video;
determine a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of a foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state; and
display an auxiliary control related to playing the target video in the auxiliary display area[[,]];

wherein the displaying a video playback interface for a target video comprises:
displaying the video playback interface for the target video on a main display screen of the foldable display screen when the foldable display screen is in a folded state;
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state comprises:
determining the video playback area and the auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to the video aspect ratio of the target video in response to the foldable display screen being switched from the folded state to the unfolded state;
wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for a bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video comprises:
obtaining a display resolution of the unfolded display area of the foldable display screen, wherein the display resolution comprises a first resolution of a long side and a second resolution of a short side, wherein the first resolution is a width of the foldable display screen and the second resolution is a height of the foldable display screen;
calculating a number of pixels occupied by the video playback area on the short side according to the video aspect ratio of the target video and the first resolution, wherein the number of pixels is smaller than the second resolution; and
splitting the short side into a first short side and a second short side according to the number of pixels, and determining a display area formed by the long side and the first short side as the video playback area, and determining a display area formed by the long side and the second short side as the auxiliary display area.

14. (Original) A non-transitory computer-readable storage medium having stored thereon a computer program, wherein when executed by a processor, the computer program implements the operation method of playing a video according to claim 1.

15-22. (Cancelled)

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 5, 7, 11, 13-14 when taken in the context of the claims as a whole.

At best, the prior art of record, specifically:
Queru (US 9043714 B1)discloses: an operation method of playing a video, (fig.1:col.3-4 shows overview of a method for playing a video and displaying controls on a terminal), the method comprising:
displaying a video playback interface for a target video (fig.1:H, col.4:20-45: displaying video playback interface; fig.1:A, col.3:10-20: video player);
determining a video playback area, and an auxiliary display area other than the video playback area (fig.1:C-H, col.3:50-col.4:33, in particular, determining of video playback area and auxiliary display area for displaying controls based on comparing aspect ratio of video to screen (col.4:13-33)) according to a video aspect ratio of the target video (fig.1:G-H, col.4:13-33: displaying playback area based on comparing video aspect ratio to the screen size); and
displaying an auxiliary control related to playing the target video in the auxiliary display area (fig.1:H, 20-30);
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video comprises:
obtaining a display resolution of the display screen, wherein the display resolution comprises a first size of a long side and a second size of a short side (Queru: fig.1:B, col.3:35-50; fig.2:202, col.5:10-20; as Queru col.7:15-25 discloses the scaling of video content so as to maximize the content along one edge without distortion, a display resolution is obtained so as to be able to perform this function);
calculating a size occupied by the video playback area on the short side according to the video aspect ratio of the target video and the first size, wherein the number of pixels is smaller than the second size (Queru fig.2:206, col.5:54-col.6:20, in particular, col.6:5-10 disclosing that the height size difference, i.e., the video filling the long side but not the short side (i.e., video is wider than the screen); hence, calculating a height occupied on the short side by the video so as to scale and display the video and controls accordingly, see fig.2:210, col.7:15-25: scaling the content according to the size of the display screen; fig.1:H, 20-40: determining sizes of regions of the display screen so as to display the controls and content); and
splitting the short side into a first short side and a second short side according to the size (fig.2:210-212, col.6:55-col.7:30: splitting the short side into first and second sides according to height difference), and determining a display area formed by the long side and the first short side as the video playback area, and determining a display area formed by the long side and the second short side as the auxiliary display area (fig.2:210-212: the video display area and controls are displayed in the respective regions).

Kim 265 (US 20100182265 A1) discloses: wherein the displaying a video playback interface for a target video comprises:
displaying the video playback interface for the target video on a main display screen of the foldable display screen when the foldable display screen is in a folded state (Kim 0045: using main display when in folded states, e.g., A, D);
the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state comprises:
determining the video playback area and the auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to the video aspect ratio of the target video when the foldable display screen is switched from the folded state to the unfolded state (Kim 0045: switching display to using both displays when unfolded).

Du (US 20190324612 A1) discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video (fig.4, 0155-156: input box 404 and virtual keyboard for inputting bullet screen content, such as displayed according to 0180-181, the bullet screen text corresponding to the currently displayed video).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 7, 13, 14 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143